Citation Nr: 1502301	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability associated with the service-connected right os calcis fracture.

3.  Entitlement to rating in excess of 10 percent for right knee patellofemoral syndrome associated with the service-connected status post fracture right femur disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from October 1976 to June 1980.

This appeal to the Board of Veterans' Appeals (Board) is from January 2010 and March 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2010, the RO denied entitlement to a TDIU.  In March 2012, the RO denied entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome and awarded service connection for a right ankle disorder with an initial rating of 10 percent.  The RO denied entitlement to service connection for a right hip disorder in August 2012.  The Board notes that the RO also denied entitlement to a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's service-connected right wrist disability in February and June 2011.  He submitted a notice of disagreement in September 2011, and the RO issued a statement of the case in April 2012.  However, the Veteran did not perfect an appeal of this claim by submitting a timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).

The Veteran was previously represented by an attorney; however, this representation was revoked in August 2014.  See Third Party Correspondence in VBMS.  He has not since appointed other representation, so the Board is presuming he is proceeding with his claims pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal involving service connection for a right hip disorder and increased ratings for right ankle and knee disabilities was perfected in August 2013, so the Board has jurisdiction over these matters.  However, since records in VBMS, an electronic claims processing systems, show the Veteran was recently scheduled for a VA examination for ankle and knee disabilities the Board will refrain from taking any action on these matters until the development is completed, readjudicated, and returned to the Board.

As for the service connection issue, opinions were obtained in February and August 2012 that are inadequate.  The two components of a secondary service connection claim are causation and aggravation.  The opinions obtained only addressed causation, so a supplemental opinion is needed.

Since the service connection and increased rating claims could impact the outcome of the TDIU claim, the issues are considered inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Therefore, appellate review of the claim for a TDIU must be deferred until the other claims being remanded here are addressed.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since October 2014.

2.  As noted above, records in VBMS show the Veteran was recently scheduled for a VA examination of his right ankle and knee disabilities.  Ensure that the Veteran has undergone, or that he undergoes, this VA examination in order to determine the current severity of his service-connected right knee patellofemoral syndrome and right ankle disorder.

Also, ensure that a medical opinion is obtained concerning the functional impairment caused solely by the Veteran's service-connected disabilities, particularly with respect to his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.  A rationale for all opinions and conclusions reached must be provided.

3.  Arrange for an appropriate VA examiner to review the Veteran's claims folder and provide a medical opinion on the following:

(a)  Is it at least as likely as not (50% or greater probability) that any current right hip disorder had its clinical onset during active service or is related to any incident of service, to include the incident when the Veteran fell from 25 feet and landed on his right hip in June 1980.

(b)  Is it at least as likely as not (50% or greater probability) that any current right hip disorder was caused by the Veteran's service-connected right foot, right knee, right femur, right ankle, and/or low back disabilities, to include by any altered gait associated therewith.

(c)  Is it at least as likely as not (50% or greater probability) that any current right hip disorder was aggravated by the Veteran's service-connected right foot, right knee, right femur, right ankle, and/or low back disabilities, to include by any altered gait associated therewith.

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinions, then an appropriate VA examination should be scheduled.

The examiner must adequately explain the rationale for all opinions and conclusions reached.

4.  Finally, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative, if any, with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



